
	
		I
		112th CONGRESS
		1st Session
		H. R. 2663
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mr. Welch (for
			 himself, Mr. Andrews,
			 Mr. Berman,
			 Mr. Bishop of Georgia,
			 Mr. Blumenauer,
			 Mr. Brady of Pennsylvania,
			 Ms. Brown of Florida,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Mr. Carnahan,
			 Mr. Carson of Indiana,
			 Mr. Clarke of Michigan,
			 Ms. Clarke of New York,
			 Mr. Cleaver,
			 Mr. Clyburn,
			 Mr. Cohen,
			 Mr. Connolly of Virginia,
			 Mr. Costa,
			 Mr. Critz,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Ms. DeLauro,
			 Mr. Deutch,
			 Mr. Dicks,
			 Mr. Dingell,
			 Mr. Doggett,
			 Mr. Doyle,
			 Ms. Edwards,
			 Mr. Ellison,
			 Mr. Farr, Mr. Frank of Massachusetts,
			 Ms. Fudge,
			 Mr. Garamendi,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Ms. Hahn, Ms. Hanabusa, Mr.
			 Higgins, Mr. Himes,
			 Ms. Hirono,
			 Mr. Holden,
			 Mr. Holt, Mr. Hoyer, Mr.
			 Jackson of Illinois, Ms. Jackson Lee
			 of Texas, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Kaptur,
			 Mr. Kildee,
			 Mr. Kucinich,
			 Mr. Larson of Connecticut,
			 Mr. Larsen of Washington,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Mrs. Lowey,
			 Mr. Lynch,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Meeks,
			 Ms. Moore,
			 Mr. Nadler,
			 Mr. Neal, Mr. Olver, Mr.
			 Pascrell, Mr. Perlmutter,
			 Mr. Price of North Carolina,
			 Mr. Rahall,
			 Mr. Rangel,
			 Mr. Reyes,
			 Mr. Richmond,
			 Mr. Rothman of New Jersey,
			 Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky,
			 Mr. Scott of Virginia,
			 Mr. David Scott of Georgia,
			 Ms. Sewell,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Ms. Speier,
			 Ms. Sutton,
			 Mr. Van Hollen,
			 Mr. Walz of Minnesota,
			 Mr. Watt, Mr. Waxman, Ms.
			 Wilson of Florida, Ms.
			 Woolsey, Mr. Yarmuth,
			 Mr. Becerra,
			 Mr. Thompson of California,
			 Ms. Matsui,
			 Mr. Engel,
			 Ms. Pingree of Maine,
			 Ms. Bass of California,
			 Ms. Richardson,
			 Ms. Eshoo,
			 Ms. Zoe Lofgren of California,
			 Mr. Towns,
			 Mr. Ackerman,
			 Ms. Velázquez,
			 Mr. Gutierrez,
			 Mr. Conyers, and
			 Mr. Murphy of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title 31, United States Code, to increase the
		  statutory limit on the public debt.
	
	
		1.Short titleThis Act may be cited as the
			 America Pays Its Bills Act of
			 2011.
		2.Increase in statutory
			 limit on the public debtSubsection (b) of section 3101 of title 31,
			 United States Code, is amended by striking out the dollar limitation contained
			 in such subsection and inserting in lieu thereof
			 $16,700,000,000,000.
		
